DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment, filed on 02/17/2021 has been entered and acknowledged by the Examiner.
In the instant applications, claims 1-16 have been considered and examined.  Claim(s) 17-20 has/have been canceled.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bae et al. (WO2018/203976A1) in view of Sprenger et al. (WO 2017/214464A1) . (US Pub 20190265551) to Liu et al. is considered equivalent.) (US Pub 2019/0186711) to Lenef is considered equivalent.)
Regarding claim 1, Liu discloses a display (Fig. 2; 14 Display), comprising: a backlight (42 Backlight unit) comprising an excitation source that generates blue light (36 blue light-emitting diode array [0032]); and a wavelength converter (30+32) being a construction comprising a combination of a wavelength selective filter layer (32 dichroic filter) and a photoluminescence layer (30 phosphor layer), wherein the photoluminescence layer (30) comprises a green photoluminescence material ([0032]-[0033]) and a red photoluminescence material ([0032]-[0033]); and wherein the wavelength selective filter layer is transmissive to blue light and is reflective to green and red light ([0032]); and a display panel (24 pixel array) having a display area (Fig. 2), wherein the wavelength converter (30+32) is positioned between the excitation source (36) and the display panel (24), and wherein the wavelength converter (30+32) is the same size and shape (Fig. 2) as the display area except for a wavelength converter being a unitary construction.
Lenef teaches a wavelength converter (206 phosphor converted/dichroic 204 being a unitary construction ([0029] bonded 210 silicone glue bonding layer).
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use bonded configuration as taught by Lenef for the configuration as disclosed by Liu to utilize simple substitution of one phosphor/dichroic configuration for another to obtain predictable results ([0029]).

As to claim 12, Liu further comprising a brightness enhancement film (Fig. 2; 28 brightness enhancement films) positioned between the wavelength converter (32+30)) and the display panel (24 pixel array).

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bae/Liu and Sprenger/Lenef as applied to claim 1 above, and further in view of Tsukahara et al. (US Pub. 2011/0002140).
Regarding claim 2, Liu discloses the invention above except for the photoluminescence layer comprises a layer of the green photoluminescence material and a layer of the red photoluminescence material.
Tsukahara teaches the photoluminescence layer (Fig 1; 10A phosphor sheet) comprises a layer of the green photoluminescence material (11 green conversion layer) and a layer of the red photoluminescence material (12 red conversion layer/ 13C barrier layer; [0048]).
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use double layer as taught by Tsukahara for photoluminescence layer as disclosed by Liu to utilize simple substitution of one known photoluminescence layer for another to obtain predictable results with adhesive between ([0048]) for providing white light ([0050])

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bae/Liu and Sprenger/Lenef and Tsukahara as applied to claim 2 above, and further in view of Krames et al. (US Pub. 2008/0315228).
Regarding claim 3, Liu discloses the invention as disclosed above except for wherein the layer of the red photoluminescence material is in closer proximity to the wavelength selective filter layer than the layer of the green photoluminescence material.
Krames teaches wherein the layer of the red photoluminescence material (53) is in closer proximity to (see Fig. 3) the wavelength selective filter layer (56) than the layer of the green photoluminescence material (52).
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use photoluminescence layer/selective filter layer configuration as taught by Krames for photoluminescence layer/selective filter layer as disclosed by Liu as modified by Lenef and Tsukahara to utilize for the same reasons as claim 1.

Claims 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bae/Liu and Sprenger/Lenef as applied to claim 1 above, and further in view of Krames et al. (US Pub. 2008/0315228).
Regarding claim 2, Liu discloses the invention above except for the photoluminescence layer comprises a layer of the green photoluminescence material and a layer of the red photoluminescence material.

Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use double layer as taught by Krames for photoluminescence layer as disclosed by Liu to utilize simple substitution of one known photoluminescence layer for another to obtain predictable results (Fig. 3) and/or for the same reasons as found in claim 1.

	
Regarding claim 3, Liu discloses the invention as disclosed above except for wherein the layer of the red photoluminescence material is in closer proximity to the wavelength selective filter layer than the layer of the green photoluminescence material.
Krames teaches wherein the layer of the red photoluminescence material (53) is in closer proximity to (see Fig. 3) the wavelength selective filter layer (56) than the layer of the green photoluminescence material (52).
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use photoluminescence layer/selective filter layer configuration as taught by Krames for photoluminescence layer/selective filter layer as disclosed by Liu to utilize for the same reasons as claim 1.

Regarding claim 4, Liu discloses the invention as disclosed above except for the photoluminescence layer comprises a mixture of the green photoluminescence material and the red photoluminescence material.

Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use mixture as taught by Krames for photoluminescent layer as disclosed by Liu to utilize simple substitution of one known phosphorescent layer for another to obtain predictable results and/or for the same reasons as found in claim 1.

Claims 5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bae/Liu and Sprenger/Lenef as applied to claim 1 above, and further in view of Lee et al. (US Pub. 2019/0163018).
Regarding claim 5, Liu discloses the invention as disclosed above except for the photoluminescence layer further comprises particles of a light scattering material.
Lee teaches wherein the photoluminescence layer (Fig. 2; 20 wavelength conversion layer; [0048] and [0049]) further comprises particles of a light scattering material ([0051] scattering particles;).
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use the light scattering material of a photoluminescence layer as taught by Lee for the photoluminescence layer as disclosed by Liu as modified by Lenef to utilize the addition of scattering particles to a photoluminescence layer to scatter the incident light so that more incident light can be incident on the wavelength conversion particles and/or to give especially the blue light 

Regarding claim 7, Liu discloses the invention as disclosed above except for the particles of light scattering material are selected from the group consisting of: zinc oxide (ZnO); silicon dioxide (SiO2); titanium dioxide (TiO2); magnesium oxide (MgO); barium sulfate (BaSO4); aluminum oxide (Al2O3) and combinations thereof.
Lee teaches the particles of light scattering material are selected from the group consisting of: zinc oxide (ZnO); silicon dioxide (SiO2); titanium dioxide (TiO2) ([0051] TiO2); magnesium oxide (MgO); barium sulfate (BaSO4); aluminum oxide (Al2O3) and combinations thereof.
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use TiO2 scattering particles in a photoluminescence layer as taught by Lee for the photoluminescence layer as disclosed by Liu as modified by Lenef for the same reasons as found in claim 5.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bae/Liu and Sprenger/Lenef as applied to claim 1 above, and further in view of Krames and Racz et al. (US Pub. 2017/0054110).

Regarding claim 6, Liu discloses the invention as disclosed above except for (a) the wavelength converter further comprises (b) a light diffusive layer comprising particles of light scattering material bonded to the photoluminescence layer.

Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use a light diffusive layer bonded to the photoluminescence layer as taught by Krames for the photoluminescence layer as disclosed by Liu as modified by Lenef to utilize the advantage of having a light diffusive layer which is known to mix light and make light uniform.
(b) Racz teaches a light diffusive layer bonded to the photoluminescence layer ([0068], [0096]).
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use bonding as taught by Inoue for the bonding as disclosed by Liu as modified by Lenef and Krames to utilize a connecting structure of a light diffusive layer for scattering and mixing colors and a photoluminescence layer ([0096]).
	

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bae/Liu and Sprenger/Lenef as applied to claim 1 above, and further in view of Krames and Tsukahara et al..

Regarding claim 8, Liu discloses the invention as disclosed above except for (a ) (b ) the wavelength converter further comprises a light transmissive protective layer bonded to the photoluminescence layer.
(a ) Krames teaches the wavelength converter further comprises a light transmissive protective layer ([0062] transparent spacer for 51; Will protect to some degree.) bonded to the photoluminescence layer (bonded means secured.).
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use the light transmissive protective layer as taught by Krames for the phosphorescent layer as disclosed by Liu as modified by Lenef to utilize to add some protection for the phosphorescent layer ([0062]).
(b) Tsukahara teaches the wavelength converter further comprises a light transmissive protective layer (Fig. 1; 13A base material) bonded ([0045] binder resin) to the photoluminescence layer (11 green conversion layer).
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use bonding as taught by Tsukahara for connecting of the photoluminescence layer to a light transmissive protective layer as disclosed by Liu as modified by Lenef and Krames to utilize a bonding resin to keep optical items together in an especially white light source ([0045]).

Claims 9 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bae/Liu and Sprenger/Lenef as applied to claim 1 above, and further in view of Zhu et al. (US Pub 2017/0145309).
Regarding claim 9, Liu discloses the invention as disclosed above except for the green photoluminescence material has a peak emission wavelength in a range from 530 nm to 545 nm.
Zhu teaches the green photoluminescence material has a peak emission wavelength in a range from 530 nm to 545 nm ([0063] SrGa2S4:Eu peak emission 535 nm).
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use the green photoluminescence material with peak wavelength as taught by Zhu for the green photoluminescence material as disclosed by Liu as modified by Lenef to utilize simple substitution of one known green photoluminescence material for another to obtain predictable results.

Regarding claim 13, Liu discloses the invention as disclosed above except for the green photoluminescence material comprises phosphor material with a general composition (M)(A)2S4: Eu, wherein: M is at least one of Mg, Ca, Sr and Ba; and A is at least one of Ga, Al, In, Y.
Zhu teaches the green photoluminescence material comprises phosphor material with a general composition ((M)(A)2S4: Eu, wherein: M is at least one of Mg, Ca, Sr and Ba; and A is at least one of Ga, Al, In, Y  ([0063] SrGa2S4:Eu peak emission 535 nm).
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use green photoluminescence material as taught by Zhu for the green photoluminescence material as disclosed by Liu .

Claims 10 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bae/Liu and Sprenger/Lenef as applied to claim 1 above, and further in view of Li et al. (US Pub. 2017/0145310).
Regarding claim 10, Liu discloses the invention as disclosed above except for the red photoluminescence material has a peak emission wavelength in a range from 600 nm to 650 nm.
Li teaches the red photoluminescence material has a peak emission wavelength in a range from 600 nm to 650 nm ([0035] CaSe1-xSx:Eu  peak can be tuned from 600 nm to 650 nm).
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use red photoluminescence material as taught by Li for the red photoluminescence material as disclosed by Liu as modified by Lenef to utilize simple substitution of one known red photoluminescence material for another to obtain predictable results ([0035]).

Regarding claim 14, Liu discloses the invention as disclosed above except for the red photoluminescence material comprises phosphor material with composition represented by the chemical formula MSe1-xSx:Eu, wherein M is at least one of Mg, Ca, Sr, Ba and Zn and 0<x<1.0.
1-xSx:Eu, wherein M is at least one of Mg, Ca, Sr, Ba and Zn and 0<x<1.0 ([0035] CaSe1-xSx:Eu  peak can be tuned from 600 nm to 650 nm).
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use red photoluminescence as taught by Li for the red photoluminescence material as disclosed by Liu as modified by Lenef to utilize simple substitution of one known red photoluminescence material for another to obtain predictable results.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bae/Liu and Sprenger/Lenef as applied to claim 1 above, and further in view of Kim et al. (US Pub. 2015/0198762).
Liu discloses the invention as disclosed above except for the blue light has a dominant wavelength in a wavelength range 445 nm to 465 nm.
Kim teaches the blue light has a dominant wavelength in a wavelength range 445 nm to 465 nm ([0182] 445 nm).
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use blue light dominant wavelength as taught by Kim for the blue light dominant wavelength as disclosed by Liu as modified by Lenef to utilize simple substitution of one known blue light for another to obtain predictable results ([0182]).

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bae/Liu and Sprenger/Lenef as applied to claim 1 above, and further in view of Yoo et al. (US Pub. 2017/0256687).
Krames discloses the invention as disclosed above except for the red photoluminescence material comprises phosphor material with general composition selected from the group comprising: K2SiF6:Mn4+, K2GeF6:Mn4+, K2TiF6:Mn4+ , K2SnF6:Mn4+, Na2TiF6:Mn4+, Na2ZrF6:Mn4+, Cs2SiF6:Mn4+, Cs2TiF6:Mn4+, Rb2SiF6:Mn4+, Rb2TiF6:Mn4+, K3ZrF7:Mn4+, K3NbF7:Mn4+, K3TaF7:Mn4+, K3GdF6:Mn4+, K3LaF:Mn4+ and K3YF6:Mn4+.
Yoo teaches K2SiF6:Mn4+ ([0174]), K2GeF6:Mn4+, K2TiF6:Mn4+ , K2SnF6:Mn4+, Na2TiF6:Mn4+, Na2ZrF6:Mn4+, Cs2SiF6:Mn4+, Cs2TiF6:Mn4+, Rb2SiF6:Mn4+, Rb2TiF6:Mn4+, K3ZrF7:Mn4+, K3NbF7:Mn4+, K3TaF7:Mn4+, K3GdF6:Mn4+, K3LaF:Mn4+ and K3YF6:Mn4+.
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use red photoluminescence material as taught by Yoo for the red photoluminescence material as disclosed by Liu as modified Lenef to utilize simple substitution of one known red photoluminescence material for another to obtain predictable results.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bae/Liu and Sprenger/Lenef as applied to claim 1 above, and further in view of Chen et al. (US Pub. 2018/0188445).
Krames discloses the invention as disclosed above except for further comprising a light guide having a light emitting face and edge faces, wherein the excitation source 
Chen teaches further comprising a light guide (Fig. 1A; 104 light guide plate) having a light emitting face (top surface of 104) and edge faces (edge faces of 104), wherein the excitation source (102 blue LED/120 blue die) is configured to couple blue light into at least one edge face ([0007], [0112]) of the light guide (edge of 104) and wherein the wavelength converter (106+wavelength-selective materials layer between 104 and 106; [0074]) is disposed adjacent to the light emitting face (light emitting face of 104) of the waveguide (104).
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use the wavelength converter as taught by Chen for the wavelength converter as disclosed by Liu as modified by Lenef to utilize increase the usefulness of the wavelength converter by utilizing the converter in a backlight system/display that utilizes blue light in a light guide (Fig. 1A).
	

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLENN ZIMMERMAN whose telephone number is (571)272-7614.  The examiner can normally be reached on 9:30AM-6:30PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi (Raj) Chakraborty can be reached on 571-272-7242.  The fax 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GLENN D ZIMMERMAN/Examiner, Art Unit 2875                                                                                                                                                                                                        
/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875